    Case 3:18-cv-01355-M Document 34 Filed 03/08/19                 Page 1 of 12 PageID 447


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ELECTRO SCIENTIFIC INDUSTRIES,
INC.,
                                                                 C.A. No. 3:18-cv-01355-M
               Plaintiff,
                                                                      PATENT CASE
       v.
                                                               JURY TRIAL DEMANDED
FOSSIL GROUP, INC. and MISFIT, INC.,

               Defendants.


       FOSSIL’S FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES, AND
                COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

       Defendants Fossil Group, Inc. and Misfit, Inc. (collectively, “Fossil”) file this, their First

Amended Answer, Affirmative Defenses, and Counterclaims to Plaintiff Electro Scientific

Industries, Inc.’s Complaint (“Complaint”). Fossil denies the allegations and characterizations in

Plaintiff’s Complaint unless expressly admitted in the following paragraphs.1

                                  NATURE OF THE ACTION

       1.    Fossil admits that the Complaint purports to set forth an action for infringement

under the Patent Laws of the United States, 35 U.S.C. § 1, et seq., but Fossil denies it has

committed or is committing acts of infringement and denies Plaintiff is entitled to any relief.

Fossil denies any remaining allegations in Plaintiff’s Nature of the Action.

                                         THE PARTIES

       2.      Fossil is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 2 of the Complaint and, on that basis, denies all such

1
  For avoidance of doubt, Fossil denies liability for all allegations of patent infringement
included or implied in the introductory paragraph or in any headings of the Complaint.


                                                  1
     Case 3:18-cv-01355-M Document 34 Filed 03/08/19                  Page 2 of 12 PageID 448


allegations.2

         3.      Fossil admits the allegations in Paragraph 3 of the Complaint.

         4.      Fossil admits that Misfit, Inc. is a Delaware corporation with a principal place of

business at a principle office at 901 S. Central Expressway, Richardson, TX 75080 and is a

wholly-owned subsidiary of Fossil Group, Inc. Fossil admits that Misfit, Inc., may be served

through its registered agent, The Corporation Trust Company, located at Corporation Trust

Center, 1209 Orange Street, Wilmington, DE 19801. Fossil denies the remaining allegations in

Paragraph 4 of the Complaint.

                                  JURISDICTION AND VENUE

         5.      Fossil admits that the Complaint purports to set forth an action for infringement

under the Patent Laws of the United States, 35 U.S.C. § 1, et seq. Fossil also admits that this

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a)

because Plaintiff has alleged infringement of a patent, but Fossil denies it has committed or are

committing acts of infringement and denies Plaintiff is entitled to any relief. Fossil denies any

remaining allegations in Paragraph 5 of the Complaint.

         6.      Fossil does not contest whether personal jurisdiction over it properly lies in this

District in this case and therefore admits the allegations in Paragraph 6 of the Complaint.

         7.      Fossil admits the Fossil Group, Inc., has a principal place of business in

Richardson, Texas. Fossil denies it has committed or is committing acts of infringement within

the State of Texas or in this District and, on that basis, denies the remaining allegations of

Paragraph 7 of the Complaint.




2
    To avoid confusion, Fossil adopts Plaintiff’s paragraph numbering scheme that begins at “2.”


                                                   2
  Case 3:18-cv-01355-M Document 34 Filed 03/08/19                    Page 3 of 12 PageID 449


                         PLAINTIFF AND ITS [ALLEGED] RIGHTS

       8.      Fossil is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 8 of the Complaint and, on that basis, denies all such

allegations.

       9.      Fossil is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 9 of the Complaint and, on that basis, denies all such

allegations.

                                        The Patents-in-Suit

       10.     Fossil admits that a purported copy of U.S. Patent No. 8,394,301 (the “’301

Patent”) is attached to the Complaint as Exhibit 1 and that the face of that patent indicates that it

was issued on March 12, 2013, and is entitled “Process for Forming Panel With an Optically

Transmissive Portion and Products Related Thereto.” Fossil is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 10 concerning whether

“ESI is the assignee and sole owner of the ’301 Patent,” and, on that basis, denies all such

allegations. Fossil denies any remaining allegations in Paragraph 10 of the Complaint.

       11.     Fossil admits that the purported copy of the ’301 Patent attached to the Complaint

as Exhibit 1 indicates that the ’301 Patent was issued from U.S. Patent Application No.

11/742,862, and claims priority to provisional U.S. Patent Application No. 60/810,380, filed on

June 2, 2006. Fossil denies any remaining allegations in Paragraph 11 of the Complaint.

       12.     Fossil admits that a purported copy of U.S. Patent No. 9,568,167 (the “’167

Patent”) is attached to the Complaint as Exhibit 2 and that the face of that patent indicates that it

was issued on February 14, 2017, and is entitled “Products with a Patterned Light-Transmissive

Portion.” Fossil is without knowledge or information sufficient to form a belief as to the truth of




                                                  3
   Case 3:18-cv-01355-M Document 34 Filed 03/08/19                  Page 4 of 12 PageID 450


the allegations in Paragraph 12 concerning whether “ESI is the assignee and sole owner of the

’167 Patent,” and, on that basis, denies all such allegations. Fossil denies any remaining

allegations in Paragraph 12 of the Complaint.

        13.     Fossil admits that the purported copy of the ’167 Patent attached to the Complaint

as Exhibit 2 indicates that the ’167 Patent was issued from U.S. Patent Application No.

13/797,891, filed on March 12, 2013, and claims priority to provisional U.S. Patent Application

No. 60/810,380, filed on June 2, 2006. Fossil denies any remaining allegations in Paragraph 13

of the Complaint.

               DEFENDANT AND ITS [ALLEGED] UNLAWFUL ACTIVITIES

        14.     Fossil admits it has used, sold, or offered to sell products under the “Shine” brand

name, but Fossil denies it has committed or is committing acts of infringement in this District or

elsewhere and, on that basis, denies any remaining allegations in Paragraph 14 of the Complaint

        15.     Fossil is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15 of the Complaint and, on that basis, denies all such

allegations.

                                     COUNT I
                    [ALLEGED] INFRINGEMENT OF THE ’301 PATENT

        16.     Fossil incorporates by reference each of its responses set forth in Paragraphs 1–15

above as if fully set forth herein.

        17.     Fossil denies the allegations in Paragraph 17 of the Complaint.

        18.     Fossil denies the allegations in Paragraph 18 of the Complaint.

        19.     Fossil denies the allegations in Paragraph 19 of the Complaint.

        20.     Fossil denies the allegations in Paragraph 20 of the Complaint.

        21.     Fossil denies the allegations in Paragraph 21 of the Complaint.



                                                  4
   Case 3:18-cv-01355-M Document 34 Filed 03/08/19                    Page 5 of 12 PageID 451


        22.     Fossil denies the allegations in Paragraph 22 of the Complaint.

        23.     Fossil denies the allegations in Paragraph 23 of the Complaint.

        24.     Fossil denies the allegations in Paragraph 24 of the Complaint.

                                    COUNT II
                   [ALLEGED] INFRINGEMENT OF THE ’167 PATENT

        25.     Fossil incorporates by reference each of its responses set forth in Paragraphs 1–24

above as if fully set forth herein.

        26.     Fossil denies the allegations in Paragraph 26 of the Complaint.

        27.     Fossil denies the allegations in Paragraph 27 of the Complaint.

        28.     Fossil denies the allegations in Paragraph 28 of the Complaint.

        29.     Fossil denies the allegations in Paragraph 29 of the Complaint.

        30.     Fossil denies the allegations in Paragraph 30 of the Complaint.

        31.     Fossil denies the allegations in Paragraph 31 of the Complaint.

        32.     Fossil denies the allegations in Paragraph 32 of the Complaint.

                            [PLAINTIFF’S] PRAYER FOR RELIEF

        Fossil denies the Plaintiff is entitled to any relief from Fossil and denies all the

allegations contained in Paragraphs (1)–(6) of Plaintiff’s Prayer for Relief.

                                      AFFIRMATIVE DEFENSES

        Fossil’s Affirmative Defenses are listed below. Fossil reserves the right to amend its

answer to add additional Affirmative Defenses consistent with the facts discovered in this case.

                               FIRST AFFIRMATIVE DEFENSE

        Fossil has not infringed and does not infringe, under any theory of infringement

(including directly (whether individually or jointly) or indirectly (whether contributorily or by

inducement)), any valid, enforceable claim of the ’301 or ’167 Patents (collectively, the



                                                   5
  Case 3:18-cv-01355-M Document 34 Filed 03/08/19                   Page 6 of 12 PageID 452


“Asserted Patents”).

                             SECOND AFFIRMATIVE DEFENSE

       Each asserted claim of the Asserted Patents is invalid for failure to comply with one or

more of the requirements of the United States Code, Title 35, including without limitation, 35

U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto. For

example, the asserted claims of the ’301 Patent are invalid as lacking support and enablement in

the written description and are indefinite under 35 U.S.C. § 112, ¶¶ 1 and 2 because, for

example, the terms “essentially nonlight-transmissive material” (Claim 1), “the pattern of smaller

diameter hole openings being substantially invisible to the naked eye” (Claim 1), and

“substantially planar” (Claim 7) are not explained in the specification and a person of ordinary

skill in the art would be unable to determine their meaning with reasonable certainty. In addition,

the asserted claims of the ’167 Patent are invalid as lacking support and enablement in the

written description and are indefinite under 35 U.S.C. § 112, ¶¶ 1 and 2 because, for example,

the terms “a material of the panel is non-transmissive to light” (Claim 1), and “forms a

continuous panel surface to the naked eye when light is not applied to the second external

surface” (Claim 1) are not explained in the specification and a person of ordinary skill in the art

would be unable to determine their meaning with reasonable certainty.

                              THIRD AFFIRMATIVE DEFENSE

       To the extent that Plaintiff and any predecessors in interest to the Asserted Patents failed

to properly mark any of its relevant products or materials as required by 35 U.S.C. § 287, or

otherwise give proper notice that Fossil’s actions allegedly infringe the Asserted Patents, Fossil

is not liable to Plaintiff for the acts alleged to have been performed before Fossil received actual

notice that they were allegedly infringing the Asserted Patents.




                                                  6
    Case 3:18-cv-01355-M Document 34 Filed 03/08/19                  Page 7 of 12 PageID 453
 


                             FOURTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff asserts that Fossil indirectly infringes, either by contributory

infringement or inducement of infringement, Fossil is not liable to Plaintiff for the acts alleged to

have been performed before Fossil knew that its actions would cause indirect infringement.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s attempted enforcement of the Asserted Patents against Fossil is barred by one

or more of the equitable doctrines of laches, estoppel, acquiescence, waiver, and unclean hands.

                              SIXTH AFFIRMATIVE DEFENSE

       The claims of the Asserted Patents are not entitled to a scope sufficient to encompass any

system employed or process practiced by Fossil.

                            SEVENTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff contends that it alleges a claim for indirect infringement (whether

by inducement or contributorily), Plaintiff has failed to state a claim upon which relief can be

granted.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because the

Asserted Patents do not claim patent eligible subject matter under 35 U.S.C. § 101.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because,

among other things, Plaintiff has not stated a plausible allegation that any method practiced or

product produced by Fossil: (1) employ “laser drilling” or result in “conically-shaped . . . hole

openings being substantially invisible to the naked eye” as required by claim 1 of the ’301 Patent

or (2) include “a continuous panel surface to the naked eye when light is not applied to the

second external surface” as required by claim 1 of the ’167 Patent.


                                                  7
    Case 3:18-cv-01355-M Document 34 Filed 03/08/19                 Page 8 of 12 PageID 454
 


                                       TENTH DEFENSE

       Plaintiff’s claims for damages are statutorily limited or barred by 35 U.S.C. § 287

because, among other things, Plaintiff did not provide notice of infringement prior to filing the

Complaint in this matter. Moreover, Fossil has not imported any Accused Product identified in

Plaintiff’s disclosures pursuant to paragraphs 3-1 and 3-2 of the Amended Miscellaneous Order

No. 62 after Plaintiff filed its Complaint. Plaintiff is therefore barred under 35 U.S.C. § 287(b)(2)

from recovering damages pursuant to 35 U.S.C. § 271(g). Plaintiff is further barred under 35

U.S.C. § 288 from recovering costs associated with its action.

                                     ELEVENTH DEFENSE

       Should Fossil be found to infringe any valid, enforceable claim of the Asserted Patents,

such infringement was not willful.

                                     TWELFTH DEFENSE

       Plaintiff is precluded from recovering its reasonable attorneys’ fees, costs, and/or

increased damages under 35 U.S.C. §§ 284 or 285.

                                FOSSIL’S COUNTERCLAIMS

       For its counterclaims against Plaintiff Electro Scientific Industries, Inc. (“Plaintiff” or

“ESI”), Counterclaim Plaintiffs Fossil Group, Inc. and Misfit, Inc. (collectively, “Fossil”) allege

as follows:

                                            PARTIES

       1.      Counterclaim Plaintiff Fossil Group, Inc. is a corporation organized and existing

under the laws of the State of Delaware, with a principal place of business at a principle office at

901 S. Central Expressway, Richardson, TX 75080.

       2.      Counterclaim Plaintiff Misfit, Inc. is a corporation organized and existing under the

laws of the State of Delaware, with a principal place of business at a principle office at 901 S.


                                                  8
    Case 3:18-cv-01355-M Document 34 Filed 03/08/19                 Page 9 of 12 PageID 455
 


Central Expressway, Richardson, TX 75080.

       3.      Upon information and belief based solely on Paragraph 2 of the Complaint as pled

by Plaintiff, Counterclaim Defendant Electro Scientific Industries, Inc. is an Oregon corporation

with its principal place of business in Portland, Oregon.

                                        JURISDICTION

       4.      Fossil incorporates by reference Paragraphs 1–3 above.

       5.      These counterclaims arise under the patent laws of the United States, Title 35,

United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

       6.      ESI has consented to the personal jurisdiction of this Court at least by

commencing its action for patent infringement in this District, as set forth in its Complaint.

       7.      Based solely on ESI’s filing of this action, venue is proper for purposes of these

counterclaims, though not necessarily convenient, in this District pursuant at least 28 U.S.C.

§§ 1391 and 1400.

                                 COUNT I
                  DECLARATION REGARDING NON-INFRINGEMENT

       8.      Fossil incorporates by reference Paragraphs 1–7 above.

       9.      Based on ESI’s filing of this action and at least Fossil’s first affirmative defense,

an actual controversy has arisen and now exists between the parties as to whether Fossil infringes

U.S. Patent Nos. 8,394,301 (the “’301 Patent”) and 9,568,167 (the “’167 Patent”) (collectively,

the “Asserted Patents”).

       10.     Fossil does not infringe at least (1) claim 1 of the ’301 Patent because, inter alia,

the accused method does not employ “laser drilling” or result in “conically-shaped . . . hole

openings being substantially invisible to the naked eye” and (2) claim 1 of the ’167 Patent



                                                 9
    Case 3:18-cv-01355-M Document 34 Filed 03/08/19                   Page 10 of 12 PageID 456
 


because, inter alia, the accused product does not include “a continuous panel surface to the

naked eye when light is not applied to the second external surface.”

        11.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Fossil requests a declaration by the Court that it has not infringed and does not infringe any

claim of the Asserted Patents under any theory (including directly (whether individually or

jointly) or indirectly (whether contributorily or by inducement)).

                                    COUNT II
                        DECLARATION REGARDING INVALIDITY

        12.    Fossil incorporates by reference Paragraphs 1–11 above.

        13.    Based on ESI’s filing of this action and at least Fossil’s Second Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the Asserted Patents.

        14.    The asserted claims of the Asserted Patents are anticipated and/or rendered

obvious by, inter alia, U.S. Patent Nos. 7,512,229, 7,334,362, 7,201,508, 6,786,513, Japanese

Patent No. 4-266275, and German Patent No. 41 09 532.

        15.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Fossil requests a declaration by the Court that the claims of the Asserted Patents are invalid for

failure to comply with one or more of the requirements of United States Code, Title 35, including

without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws

pertaining thereto.

                                      PRAYER FOR RELIEF

        WHEREFORE, Fossil asks this Court to enter judgment in Fossil’s favor and against ESI

by granting the following relief:

        a)     a declaration that the Asserted Patents are invalid;



                                                 10
    Case 3:18-cv-01355-M Document 34 Filed 03/08/19                  Page 11 of 12 PageID 457
 


        b)     a declaration that Fossil does not infringe, under any theory, any valid claim of

the Asserted Patents that may be enforceable;

        c)     a declaration that ESI take nothing by its Complaint;

        d)     judgment against ESI and in favor of Fossil;

        e)     dismissal of the Complaint with prejudice;

        f)     a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award

to Fossil of its costs and attorneys’ fees incurred in this action; and

        g)     further relief as the Court may deem just and proper.

                                         JURY DEMAND

        Fossil hereby demands trial by jury on all issues.




                                                  11
    Case 3:18-cv-01355-M Document 34 Filed 03/08/19              Page 12 of 12 PageID 458
 


Dated: March 8, 2019                             Respectfully submitted,

                                                 FISH & RICHARDSON P.C.



                                                 By: /s/ Ricardo J. Bonilla
                                                      Neil J. McNabnay
                                                      mcnabnay@fr.com
                                                      Texas Bar No. 24002583
                                                      David Conrad
                                                      conrad@fr.com
                                                      Texas Bar No. 24049042
                                                      Ricardo J. Bonilla
                                                      rbonilla@fr.com
                                                      Texas Bar No. 24082704
                                                      Andria Rae Crisler
                                                      crisler@fr.com
                                                      Texas Bar No. 24093792

                                                      1717 Main Street, Suite 5000
                                                      Dallas, Texas 75201
                                                      (214) 747-5070 – Telephone
                                                      (214) 747-2091 – Facsimile

                                                 COUNSEL FOR DEFENDANTS
                                                 FOSSIL GROUP, INC. AND MISFIT, INC.



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on March 8, 2019, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.



                                                 /s/ Ricardo J. Bonilla
                                                 Ricardo J. Bonilla




                                               12
